Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 1 July 2022 has been entered. Claims 1-19 and 23 are pending. Applicant's amendments have overcome the rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 8 April 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 and 23 are allowed. The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 1 July 2022, in conjunction with the Applicant’s arguments filed 1 July 2022, is sufficient to overcome the rejections of claims of claims 1-19 and 23 under 35 USC 103 as set forth in the Non-Final Office Action mailed 8 April 2022. First, the declaration at page 3 states that a cutting section with two flat segments increases hair snagging compared to having a non-cutting section with a single planar chamfer due to having an angle between the flat segments since hair may be snagged by the angle between the two flat segments. Second, the declaration at page 3 states that a single planar chamfer provides either no gradually changing edge or less of a gradually changing edge than an edge having at least two flat segments. The declaration is sufficient to overcome the rejections because, in view of the teachings WO 2014/147520 A1 to Koninklijke Philips (hereinafter “KP”), one of ordinary skill in the art would not expect that providing a single planar chamfer, which reduces the gradualness of the transition between walls of the dividing element, would enhance the ability to reduce snagging. The teachings of KP suggest the contrary – that reducing the gradualness of the transition would increase hair snagging. The Applicant’s arguments further address this point at page 14 in the paragraph beginning, “Attached is a Declaration …”, which further elaborates that an edge with a single planar chamfer reducing snagging more than a reduction in hair snagging as disclosed by KP, which teaches various gradual transitions including a transition that includes two planar chamfers instead of the claims single planar chamfer. Thus, the evidence in the Declaration causes the preponderance of evidence to favor a finding of non-obviousness of claims 1-19 and 23, even in view of the KP reference and additional references cited in the Non-Final Office Action mailed 8 April 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN H MACFARLANE/Examiner, Art Unit 3724